The Commonwealth’s attempt to analogize this case to Stevens fails for two reasons: first, the judge in Stevens rejected the stipulation and required the Commonwealth to put its witnesses on the stand; and, second, in Stevens the defendant affirmatively indicated his intent not to plead guilty in order to preserve his right to appellate review of certain alleged pretrial irregularities. It was clear in Stevens, in other words, that the defendant was not pleading guilty but was electing to contest his guilt on legal rather than factual grounds. Compare Commonwealth v. Garcia, 23 Mass. App. Ct. 259, 264-267 (1986), where the defendant contested the charges against him only through a motion to suppress evidence crucial to the Commonwealth’s case. In this case, however, as in Lewis, the defendant stipulated to clearly incriminating testimony and forwent any alternate defense.
Nor is this case analogous to Commonwealth v. Morrow, 363 Mass. 601, 604-605 (1973), Commonwealth v. Nolan, 19 Mass. App. Ct. 491, *910497-498 (1985), and Commonwealth v. Dozier, 24 Mass. App. Ct. 961 (1987), in each of which the defendant was engaged in a colloquy from which the knowing and intelligent nature of the guilty plea could be inferred despite a failure to enumerate explicitly one or more of the waived rights (jury trial, confrontation, self-incrimination). Here, as in the Lewis case, because the judge at the time of the colloquy thought it only related to waiver of trial by jury, the colloquy wholly omitted questioning which would have put on the record the defendant’s understanding that he was in effect pleading guilty and understood the implications of that election (e.g., knowledge of the elements of the crimes charged or an admission to facts which constitute those crimes, see Commonwealth v. Begin, 394 Mass. 192, 197 [1985]). Compare Commonwealth v. Duquette, 386 Mass. 834, 841-842 (1982), where, as in the Lewis case and this case, the record failed to show that the defendant even understood that he was, in effect, pleading guilty.
Douglas C. Marshall for the defendant.
Jane Rabe, Assistant District Attorney, for the Commonwealth.
Accordingly, the defendant must be accorded the opportunity for a new trial. The judgments are reversed, and the cases are remanded for further proceedings not inconsistent herewith.

So ordered.